Title: James Oldham to Thomas Jefferson, 26 December 1818
From: Oldham, James
To: Jefferson, Thomas


          
            Deare Sir
            Staunton
December 26. 1818.
          
          I have returned heare from St Louis in the Missouri Territory much disappointed in my engagement, the 1st of Janewary last I entered into a contract with Benjamen James Harris of Richmond to perform a grate deale of Building in & ajasent to the Town of St Louis, 10 hands, Sawyers & hewers ware sent from Richmond on the 8 of Janewary last with all nesary tooles for Getting of lumber & arived safe, a large quantity of Iron mongery was ordered from New York and arived at Orleans in Aprail last, every thing nesary for a fare beginning was at hand, my part of the contract Mr Harris agreed was performed, but Insisted on abolishing our contract on account of the imbarest state of his  afares in Richmond. If the Legislature accept youre reporte on the university I Suppose theare will be a vast quantity of worke to be done the ensuing yeare and if you should have any further management of the Buildings, I should be very thankful for some of the worke to do, I am induced to beleave that I should be able to give you every Satisfaction required.
          
            With Grate Respect I Am Sir your Obt Servent.
            J; Oldham
          
        